FILED

AUG 19 2019
IN THE UNITED STATES DISTRICT COURT FOR THE — cierx y. ps TAICT COURT
EASTERN DISTRICT OF CALIFORNIA EASTERN O:STRICT OF CALIFORNIA
m5

DEPUT

United States of America, )
) ORDER TO REDUCE
v. ) TERM OF SUPERVISED RELEASE FOR
) SUCCESSFUL COMPLETION
German Gonzalez Velazquez, ) OF REENTRY COURT
) (18 U.S.C, 3583(3)(1)
Defendant. )
) Docket Number: 0972 2:11CR00096-006

 

On April 17, 2018, the defendant was accepted as a participant in the Reentry Court Program. As of
August 20, 2019, the defendant successfully completed the Reentry Court Program.

It is recommended by the Reentry Court Team that due to defendant’s successful completion of the Reentry
Court Program, the defendant’s term of Supervised Release is to be reduced by one year, with a new termination
date of February 25, 2020.

In accordance with 18 U.S.C. § 3583(3)(1), the Reentry Court Judge orders that a reduction is
approved. The term of Supervised Release imposed on February 26, 2018, is hereby reduced by one year for

defendant’s successful completion of the Eastern District of California’s Reentry Court Program.

These findings and recommendation are submitted to the District Judge assigned to this action, pursuant to
28 U.S.C. § 636(b6)(1)(B) and this Court’s Local Rule 302 and shall be considered forthwith without the need for

time to respond.

a

soe ft & i (¢ (tttoes—-—-(t £3 Ee
Date , The Honorable Allison Claire
U.S. Magistrate Judge

IT IS ORDERED that these findings and recommendations are hereby adopted and approved. The

defendant’s term of Supervised Release is reduced by one year, withatiew termination date of February 25, 2020.
g/ia [19 LM D7 fend
Date ‘ i Coe A. Mendez / /
“8. District Judge
ee: Defendant
Assistant United States Attorney: Paul Hemesath
Defense Counsel: Olaf Hedberg

FLU Unit — United States Attorney’s Office
Fiscal Clerk - Clerk's Office

Rev. 02/2015
REENTRY COURT_ORDER_TERM REDUCTION .DOTX

 
